 400ARIZONA PUBLIC SERVICE COMPANYArizona Public Service Company, Employer-Peti-tioner and International Brotherhood of Electri-cal Workers, AFL-CIO, Local 387Arizona Public Service Company and InternationalBrotherhood of Electrical Workers, AFL-CIO,Local 387, Petitioner. Cases 28-RM-394 and28-UC- 11June 5, 1981DECISION AND ORDERUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Bruce R.Kettler. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, the Regional Di-rector for Region 28 transferred this case to theBoard for decision. Thereafter, the parties filedbriefs. 1The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.On the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.On December 15, 1980, the Employer filed theinstant RM petition, requesting an election amongthe production and maintenance employees em-ployed at its Palo Verde nuclear unit. On the sameday, the Union filed the instant UC petition, seek-ing accretion of the Palo Verde employees into asystemwide production and maintenance bargainingunit. For the reasons stated below, we find that thegroup of employees in question are an accretion tothe bargaining unit currently in existence, and weaccordingly dismiss the Employer's petition for anelection among these employees.The Employer is a public utility engaged in thesupplying of electric power throughout the State ofArizona. It currently owns and operates severalnonnuclear generating units, and is in the processof building (as part owner) at Palo Verde, Arizona,the nuclear power plant involved herein.The Employer's request for oral argument is hereby denied, since therecord and the briefs adequately present the position of the parties256 NLRB No. 65The Employer's corporate headquarters are inPhoenix, Arizona. Its nonnuclear plants are locatedin Arizona and New Mexico. Relative to the otherunits in the system, Palo Verde (55 miles fromPhoenix) is one of the closest to the company'sheadquarters.Administration of the Employer's electric powergeneration production is centralized in the office ofvice president of electrical operations whose officesare located in Phoenix. The plant managers at thenonnuclear units report to this official of the com-pany. The power produced by each of the nonnu-clear units is mingled with the power transmittedby the other units and thereafter dispatchedthroughout the State of Arizona.The Palo Verde plant manager, like his equals atthe other generating units, reports to the vice presi-dent of electrical operations. The Palo Verde plantwill not service a distinct geographical area once itcommences operation. Rather, the electric powergenerated by the nuclear unit will feed into thesame control system as the power transmitted bythe nonnuclear units and will be dispatched in thesame manner as the nonnuclear-generated power.The Employer's labor relations policies appear tobe carefully determined and administered. All pro-duction and maintenance employees employed atthe nonnuclear power generating plants are repre-sented by the Union in a single systemwide bar-gaining unit. Since at least 1947, the Employer andthe Union have had a bargaining relationship,during which time the Employer has by acquisitionor construction added several generating units toits system. The practice of the parties in these caseshas been to incorporate the production and mainte-nance employees at the newly acquired or con-structed facilities into the contractual systemwidebargaining unit.2The Employer's unrepresented employees areclassified "performance review" employees. Theperformance review employees thoughout thesystem are subject to salary guidelines and per-formance review policies established by centralmanagement. The rules described in the companyhandbook of rules for performance review employ-ees are applied uniformly throughout the system.Transfers and job bidding for posted performancereview vacancies are available to all performancereview employees on the same basis.Many benefits provided by the company arecommon to both represented and unrepresentedemployees. Thus, the performance review employ-ees, as well as bargaining unit employees, enjoyedthe same vacation policy, holidays, pension, anddental and medical benefits.2 The current contract, dated April I, 1980, expires on April 1, 1982. ARIZONA PUBLIC SERVICE COMPANY401The day-to-day supervision of Palo Verde pro-duction and maintenance employees appears to bevested in plant management. The Palo Verde plantmanager retains significant authority in the imple-mentation of the Company's uniform policies andin the direction of employees.The Employer began hiring employees for thePalo Verde nuclear unit in 1977, for use in the pro-duction and maintenance areas.3The nuclear unitpresently employs approximately 62 productionand maintenance employees, 12 or 13 of whomtransferred from other units within the Employer'soperations. These employees are now classified asperformance review employees and are accordedbenefits as described above.Largely due to regulations imposed by the Nu-clear Regulatory Commission, some special trainingis required for the Palo Verde employees. None-theless, the record evidences that many of the pro-duction and maintenance classifications at PaloVerde are common to all the Employer's plants,and further that the functions of the Palo Verdeemployees are comparable to those performed bytheir counterparts elsewhere in the Employer'ssystem. And, as noted above, approximately 20percent of the production and maintenance em-ployees at Palo Verde transferred there from bar-gaining unit positions.The Employer urges that Board precedent re-quires a systemwide unit as the only appropriateunit for its employees, but that substantial differ-ences in skills, functions, and technological knowl-edge between the Palo Verde employees and bar-gaining unit employees and the local autonomy ofthe Palo Verde management compel refusal of theUnion's contention that the Palo Verde employeesconstitute an accretion to the existing systemwidebargaining unit. Therefore, argues the Employer,the Palo Verde employees must be allowed the op-portunity to decide for themselves whether to beincorporated into the bargaining unit or to remainunrepresented.The Union opposes the Employer's petition,urging instead that the Palo Verde employees aremerely an accretion to the existing production andmaintenance unit. Should the Board decline toapply the accretion doctrine, the Union contendsthat no question concerning representation existsbecause the Union has made no claim to representa majority of the employees in question, and thattherefore the Employer's petition should be dis-missed. In the alternative, the Union argues that, ifthe Board determines an election is appropriate, the3 The parties stipulated and we find that, although the number of em-ployees will continue to expand, the present complement is representa-live.employees be given a choice between representa-tion in a separate unit or the existing systemwideunit. 4ConclusionWe are persuaded by a number of factors, in-cluding the integrated nature of the Employer's op-erations, the community of interest that the em-ployees in question share in common with theircounterparts elsewhere in the Employer's system,and the bargaining history between the parties, thatthe Palo Verde employees are an accretion to thesystemwide production and maintenance bargainingunit.We have long held that in the public utility in-dustry, operation of which is characterized by ahigh degree of integration, the optimum unit is asystemwide one. Baltimore Gas & Electric Co., 206NLRB 199, 201 (1973). We deviate from thispolicy where the boundaries of the requested unitconform to a well-defined administrative segmentof the utility's operation, where the requested unitserves a distinct geographical area, and where aseparate unit can be established without involvingdisturbance of the employer's ability to perform itsnecessary function. United Gas, Inc., 190 NLRB618, 618-619 (1971); Monongahela Power Company,176 NLRB 915, 917 (1969).Here, the electric power that will be generatedby the nuclear plant will feed into the same controlsystem into which the other generating units'power flows and will be disbursed throughout thearea which the Employer services. This integrationof operations is reflected in the Employer's central-ized administration of operations-illustrated by thefact that each plant manager reports to the vicepresident of electrical operations whose offices arelocated in Phoenix. Thus, the requested unit doesnot represent a unique administrative segment ofthe Employer's operations, nor will the Palo Verdegenerating plant service a distinct geographicalarea.5Further, we believe that the Palo Verde employ-ees share a community of interest with bargainingunit employees. It is clear that the labor relationspolicies for unrepresented employees are centrallydetermined and uniformly applied throughout thesystem. It is also clear that the Palo Verde produc-tion and maintenace employees, although presentlyclassified performance review employees, occupy' In the evenl the Board dirccts an election, the Union also argues thatcertain technical employees should he included in the olting unit5 Although the record suggests that, because of computerization, theEmplo)er's ability to perform its functions would not necessarily be cur-tailed by a cessation of work at Palo Verde, we find that this factor doesnot outweigh the abose-recited factors indicating a high degree of cen-tralizallon in the Employer's operations and administration 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDmany of the same classifications and perform thesame functions as bargaining unit employees. In ad-dition, we note that a not insignificant number offormer bargaining unit employees now work inproduction and maintenance positions at PaloVerde. Finally, the record indicates that the PaloVerde employees enjoy many of the same termsand conditions of employment accorded bargainingunit employees. Accordingly, based on the Em-ployer's centralized labor relations policies, thesimilarity of classifications, functions, and termsand conditions of employment of Palo Verde em-ployees and bargaining unit employees, and thetransfers from unit positions to Palo Verde produc-tion and maintenance positions, we find that thePalo Verde employees share a community of inter-est with the Employer's represented productionand maintenance employees.We also find significant that bargaining betweenthe parties has historically been on a systemwidebasis. The Employer in the past has extended rec-ognition to the Union as representative of employ-ees at facilities added to the utility system.6We arereluctant to grant a less than systemwide unitwhere to do so would be contrary to extensive bar-gaininig history on a systemwide basis. BaltimoreGas, supra at 201.3 Since we utilize this fact merely as evidence that the parties havehistorically favored systemwide bargaining, we do not believe its rel-evance is nullified because the parties disagree as to the exact circum-stances surrounding the Litlployer's extension of recognition.Therefore, based on the above factors, we findthat the Palo Verde production and maintenanceemployees are accretions to,7and should be includ-ed in,8the systemwide production and maintenaceunit represented by the Union.In view of the foregoing, we find that no ques-tion concerning representation of the Palo Verdeproduction and maintenance employees exists, andwe shall dismiss the petition in Case 28-RM-394.9ORDERIt is hereby ordered that the petition in Case28-RM-394 be, and it hereby is, dismissed in itsentirety.IT IS FURTHER ORDERED that the existing system-wide bargaining unit for the Employer's produc-tion and maintenance employees, currently repre-sented by International Brotherhood of ElectricalWorkers, Local 387, AFL-CIO, be, and it herebyis, clarified to include those production and mainte-nance employees located at the Employer's PaloVerde, Arizona, facility.I It is well established that employees accreted to an existing unit arenot accorded a self-determination election. The Goodyear Tire & RubberCompany (Apple Grove, Wesr Virginia Plant), 147 NLRB 1233, 1234, fn. 6(1974), and case cited therein.8 The apparent local autonomy of Palo Verde management is a factorthat favors nonaccretion. However, in considering an accretion issue, weexamine a number of factors. We find in this case that local autonomyalone is insufficient to overcome the many factors supporting a system-wide unit9 Because of our disposition of this case, we need not address the othercontentions urged by the parties